  8:20-cr-00038-RFR-SMB Doc # 86 Filed: 03/23/21 Page 1 of 3 - Page ID # 392


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                 8:20CR38

           v.
                                                                   ORDER
JACOB A. BRUN,

                       Defendant.


       This matter is before the Court on defendant Jacob A. Brun’s (“Brun”) First Motion
to Dismiss Counts I and II of the Superseding Indictment (Filing No. 37), Second Motion
to Dismiss Counts I and II of the Superseding Indictment (Filing No. 39), and Motion to
Suppress Evidence (Filing No. 41). Brun also moved to sever (Filing No. 44) the six counts
against him into three distinct groups for trial.

       The Court referred Brun’s motions to a magistrate judge, 1 who held an evidentiary
hearing on October 28, 2020. See 28 U.S.C. § 636(b)(1) (authorizing the Court to
“designate a magistrate judge to hear and determine” Brun’s motion to sever and to “submit
proposed findings of fact and recommendations for the disposition” of his motions to
dismiss and suppress). On December 21, 2020, the magistrate judge issued a very thorough
Order and Findings and Recommendation (Filing No. 75) denying Brun’s motion to sever
and recommending the Court deny all three of Brun’s remaining motions.

       On January 5, 2021, Brun filed an Objection to the Magistrate’s Report and
Recommendation and Order (Filing No. 76). See id. § 636(b)(1)(C); Fed. R. Crim. P. 59;
NECrimR 59.2. He raises sixteen separate objections. In response (Filing No. 85), the
government requests that Brun’s “objections be denied in their entirety for failure to
demonstrate . . . the Magistrate Judge’s findings of fact were clearly erroneous or that the
orders denying [Brun’s] motions below were contrary to law.” In the government’s view,


       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
       1
Nebraska.
  8:20-cr-00038-RFR-SMB Doc # 86 Filed: 03/23/21 Page 2 of 3 - Page ID # 393




“the Magistrate Judge’s order is in keeping with controlling precedent in the Eighth Circuit,
and [Brun] has offered this Court no controlling precedent to the contrary.”

       Under § 636(b)(1)(A), the Court will reconsider the magistrate judge’s severance
decision if Brun shows it “is clearly erroneous or contrary to law.” See also Fed. R. Crim.
P. 59(a) (explaining matters that do “not dispose of a charge or defense” are
nondispositive).   Section 636(b)(1)(C) requires de novo review of Brun’s specific
objections regarding his motions to dismiss and suppress. See also Fed. R. Crim. P.
59(b)(3). Depending on what the Court finds, it can then “accept, reject, or modify, in
whole or in part,” the magistrate judge’s findings and recommendation and can take
additional evidence if necessary. 28 U.S.C. § 636(b)(1)(C); accord Fed. R. Crim. P.
59(b)(3).

       The Court has carefully reviewed Brun’s detailed objections and the magistrate
judge’s cogent analysis and concludes Brun’s objections are without merit. Brun has not
shown that any part of the magistrate judge’s severance decision “is clearly erroneous or
contrary to law.” 28 U.S.C. § 636(b)(1)(A).

       “[T]here is a strong presumption against severing properly joined counts” that a
defendant can only overcome by demonstrating “severe prejudice.” United States v.
McCarther, 596 F.3d 438, 442 (8th Cir. 2010); see also Fed. R. Crim. P. 8(a) (joinder of
offenses) and 14(a) (relief from prejudicial joinder). It is “an unusual case” in which “the
prejudice resulting from a joint trial [will] be substantial enough to outweigh the ‘general
efficiency of joinder.’” United States v. Kirk, 528 F.3d 1102, 1107 (8th Cir. 2008) (quoting
United States v. Taken Alive, 513 F.3d 899, 903 (8th Cir. 2008)). This is not such a case.

       The Court further finds no error in the magistrate judge’s analysis of Brun’s motions
to dismiss and suppress. The Court agrees those motions should denied for the reasons
stated by the magistrate judge in her Order and Findings and Recommendation.
Accordingly,

                                              2
8:20-cr-00038-RFR-SMB Doc # 86 Filed: 03/23/21 Page 3 of 3 - Page ID # 394




   IT IS ORDERED:
   1.    Defendant Jacob A. Brun’s objections (Filing No. 76) are overruled.
   2.    The magistrate judge’s order (Filing No. 75) denying Brun’s Motion to Sever
         (Filing No. 44) is affirmed.
   3.    The magistrate judge’s findings and recommendation are accepted.
   3.    Brun’s First Motion to Dismiss Counts I and II of the Superseding Indictment
         (Filing No. 37), Second Motion to Dismiss Counts I and II of the Superseding
         Indictment (Filing No. 39), and Motion to Suppress Evidence (Filing No. 41)
         are all denied.

   Dated this 23rd day of March 2021.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        3
